DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 17 February 2021, with respect to the claim rejections under 35 USC 112(b) have been fully considered and are not persuasive. Claim 9 still contains a 35 USC 112(b) issue, however, after a telephonic interview an agreement was reached to amend claim 9 to resolve the pending issue, see examiner’s amendment below.

Applicant’s arguments, see Remarks, filed 17 February 2021, with respect to the claim rejections under 35 USC 102 or 35 USC 103 have been fully considered and are persuasive. The rejections of the claims under 35 USC 102 and 35 USC 103 have been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jason A. Murphy (Reg. #63,423) on 9 March 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 9 has been amended as follows:
9. 	(Currently Amended) The rotor blade according to claim 7, wherein: 
the receptor part is at least partially covered by at least one further electrically conductive cover, 
the at least one further electrically conductive cover is arranged between the non-conductive material and the receptor part, and 
the electrically conductive cover is at least partially spaced apart from the at least one further electrically conductive cover by a further non-conductive material.

The above changes to claim 9 have been made for clarity purposes, to avoid a potential indefiniteness issues and place the application in conditions for allowance.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: amendments to the claims have overcome the prior art rejections of record as pointed by applicant’s persuasive arguments filed on 17 February 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Examiner, Art Unit 3745